CRIPPEN, Judge
(concurring specially).
I concur in the result. The prior compensation plan for appellants has been terminated, and they begin from scratch to accumulate benefits available under a new mul-ti-county pay package. They are entitled to severance benefits included in the prior one-county plan.
I cannot subscribe to the view that this result should be reached by characterizing court reporters as county employees. Use of that rationale invites similar views on issues involving the control of reporting personnel by the judiciary.
This difference of opinion flows from a conclusion that the obligation to compensate court reporters is clearly stated by statute, such that there is no need to reach the same result by determining that appellants are county employees.
Court reporters for the county courts are employed at the discretion of the county judges. Minn.Stat. § 487.11, subd. 2, and § 486.01 (1982). Under Minn.Stat. § 487.-11, subd. 2, compensation packages for the county court reporters are determined according to provisions in Minn.Stat. §§ 486.-05 (1982) and 486.06 (Supp.1983). Section 486.05, subd. 1 provides:
In all judicial districts a salary range for court reporters shall be established annually by the judicial district administrator with the approval of a majority of judges of the district. The salary for each court reporter shall be set within that range annually by the district administrator after consultation with the chief judge. Nothing herein shall change the manner by which court reporters are paid, the proportions among the various counties of the judicial district by which the funds are allocated or any statutory provisions related to court reporter compensation other than the manner of setting salary.
The obligation to pay compensation for a county court reporter is definitely imposed upon the county board of commissioners.
The county board of a county to which sections 487.01 to 487.39 apply shall provide and furnish to the county court the courtrooms, quarters, supplies, equipment, and personnel the court finds necessary for its purposes.
Minn.Stat. § 487.01, subd. 2 (1982). (Emphasis added)
The compensation of court reporters includes salary and other benefits. Appellants received their compensation from Dakota County, consistent with the provisions of § 487.01, subd. 2, and this compensation package included a promise for severance pay benefits. The compensation arrange*780ment has been terminated, and severance benefits must be provided by the county.
These obligations of the county are established by law, whether or not appellants are county employees. I would so hold. Alternatively, if the employment of appellants is labeled, they should be viewed as county employees solely for compensation purposes.